UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 001-32277 ————— Crexendo, Inc. (Exact name of registrant as specified in its charter) ————— Delaware 87-0591719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1615 South 52nd Street, Tempe, AZ (Address of Principal Executive Offices) (Zip Code) (602) 714-8500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ. The number of shares outstanding of the registrant’s common stock as of November 1, 2012 was 10,669,201. INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 34 Signatures 35 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CREXENDO, INC.AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except par value and share data) (unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance of doubtful accounts of $1,993 as of September 30, 2012 and $3,512 as of December 31, 2011 Inventories Equipment financing receivables 11 - Income taxes receivable Prepaid expenses and other Total Current Assets Certificate of deposit Long-term trade receivables, net of allowance of doubtful accounts of $349 as of September 30, 2012 and $1,949 as of December 31, 2011 Long-term equipment financing receivables 48 - Property and equipment, net Deferred income tax assets, net Intangible assets 24 79 Goodwill Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other Dividend payable - Deferred income tax liability Deferred revenue, current portion Total Current Liabilities Deferred revenue, net of current portion Other long-term liabilities Total Liabilities Stockholders' Equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued - - Common stock, par value $0.001 per share - authorized 100,000,000 shares; 10,669,201 shares outstanding as of September 30, 2012 and 10,523,078 shares outstanding as of December 31, 2011 11 11 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CREXENDO, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (In thousands, except per share and share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Interest income Interest expense - - - (2
